 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotion Picture Operators Union of Essex County,Local 244,InternationalAlliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States ofAmerica andCanada, AFL-CIO, and Harry Schockett, Busi-ness ManagerandJoseph WeinerandStanley Warner Cor-poration,Partyto the ContractandInternational Allianceof Theatrical Stage Employees and Moving Picture MachineOperators of the United States andCanada, AFL-CIO, Partyto the Contract.Case No. 22-CB-57.February 2, 1960DECISION AND ORDEROn September 10, 1959, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondents had engaged in certain unfair labor practicesand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed ex-ceptions, with a supporting brief, to the Intermediate Report withrespect to the remedy recommended by the Trial Examiner.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings,conclusions, andrecommendations with the following modifications of the remedy.'The General Counsel excepts to the Trial Examiner's conclusionthat the question as to whether the initiation fees and dues were paidvoluntarily be determined at the compliancestageof proceedings.We find merit in this exception. Contracts,agreements,understand-ings, and practices which unlawfully require the payment of duesand fees as a condition of obtaining or retaining employment are inand of themselves sufficient to establish the element of coercion inthe payment of moneys by employees.Nassau and Suffolk Contrac-tors'Association, Inc., et at.,123 NLRB 1393. Since thefees anddues here were paid pursuant to a contract or practice, we find suchpayments to be involuntary?IAs no exceptions were timely filed to the Trial Examiner's other findings, conclusions,and recommendations,we adopt thempro forma.' InAnchorage Businessmen's Association,etc.,124NLRB 662,relied on by the TrialExaminer,the contractwas invalid because of the failure of the union to comply withSection 9(f), (g), and('h)of the Act. In view of the technicalnature ofthe defect inthe contract,the Board did not invokeits normal reimbursement of dues remedy. SeePhiladelphia Woodwork Company,121NLRB 1642.126 NLRB No. 46. MOTION PICTURE OPERATORS UNION OF ESSEX COUNTY377The Trial Examiner found that the liability for reimbursement offees and dues is retroactive to a date 6 months before the filing of theamended charge specifically alleging the discriminatory practice.TheGeneral Counsel contends that the liability for reimbursement shouldbe retroactive to a date 6 months before the filing of the originalcharge.We agree with this contention.The amended charge isclearly encompassed within the original charge and the latter shouldtherefore govern the period for which liability is to be computed.McCloskey and Company, Inc.,116 NLRB 1123, 1124-1125.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Motion PictureOperators Union of Essex County, Local 244, International Allianceof Theatrical Stage Employees and Moving Picture Machine Op-erators of the United States of America and Canada, AFL-CIO, andtheir officers, representatives, agents, successors, and assigns, andHarry Schockett, its business manager, shall :1.Cease and desist from :(a)Maintaining or enforcing any agreement, arrangement, prac-tice, or understanding with Stanley Warner Corporation, or withany Stanley Warner subsidiary, requiring membership in or clearanceby Local 244 as a condition of employment as projectionist in StanleyWarner theaters in Essex County, New Jersey, except as authorizedby Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.(b)Requiring StanleyWarner Corporation, or any subsidiarythereof, to contribute to any welfare and health fund in which unionmembership is required as a condition of receiving benefits.(c)Seeking to cause Stanley Warner Corporation, or any subsidi-ary thereof, to discriminate against employees or applicants for em-ployment in violation of Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.(d) In any like or related manner restraining or coercing employeesor applicants for employment of Stanley Warner Corporation, orof its subsidiaries, in the exercise of rights guaranteed in Section 7of the Act.2.Local 244 shall also take the following affirmative action neces-sary to effectuate the policies of the Act : 3(a)Reimburse employees of Stanley Warner theaters in EssexCounty, New Jersey, for moneys illegally exacted from them.The3Although we find that Business Manager Harry Schockett violated Section 8(b) (1) (A)and Section 8(b) (2) of the Act we will not order him to make whole Joseph Weiner orreimburse employees of the Stanley Warner theaters, because he acted as agent of theRespondent Union and not in his individual capacity.Local 420, United Association ofJourneymen and Apprentices of the Plumbing and Pipe fitting Industry of the UnitedStates and Canada, AFL (J. J. White, Inc.),111 NLRB 1126. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDliability for reimbursement shall include the period beginning 6months prior to the filing and service of the original charge hereinand shall extend to all moneys thereafter collected and not heretoforerefunded.(b)Make whole Joseph Weiner, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy," for anylossof pay incurred as a result of the discrimination against him.(c)Similarly make whole any employee deprived of health andwelfare fund benefitsas a consequenceof the discriminatory conditionsof eligibility thereto.3.The Respondents shall also :(a)Post at the offices of Local 244 in Newark, New Jersey, and atall other places where notices to members are customarily posted,copiesof the notice attached hereto marked "Appendix." 4 Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-second Region, shall, after being duly signed by representatives ofthe Respondents, be posted immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for the Twenty-second Regionsigned copiesof thenoticemarked "Appendix" for posting by StanleyWarner Corporation or its subsidiaries in Stanley Warner theaters inEssexCounty, New Jersey, in places where notices to employees arecustomarily posted.(c)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.-4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERSOF MOTION PICTURE OPERATORS UNION OFEssEx'COUNTY, LOCAL 244, INTERNATIONAL ALLIANCE OF THEATRI--CAL STAGE EMPLOYEESAND MOVING PICTURE MACHINEOPERATORSOF THE UNITED STATES OF AMERICA AND CANADA, AFL-CIO, ANDAPPLICANTS FOR EMPLOYMENT IN STANLEY WARNER THEATERS INESSEX COUNTY,NEW JERSEYPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that : MOTION PICTURE OPERATORS UNION OF ESSEX COUNTY379WE WILL NOT maintain or enforce any agreement, arrangement,understanding, or practice with Stanley Warner Corporation, orany of its subsidiaries, requiring applicants for employment inStanley Warner theaters in Essex County to become members orto obtain clearance or approval of Local 244 as a condition ofsuch employment, except to the extent that such requirementsmay be lawfuly imposed under the conditions stated inMountainPacific Chapter of the Associated General Contractors, 119NLRB883, 897.WE WILL NOT cause or attempt to cause Stanley Warner Corpo-ration, or any of its subsidiaries, to discriminate against employ-ees or applicants for employment because they are not membersof or have not received clearance from our organization, in viola-tion of Section (a) (3) of the National Labor Relations Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NOT in any like or related manner restrain or coercesuch employees or applicants for such employment in the exer-cise of rights guaranteed in Section 7 of the National Labor Rela-tions Act, except insofar as authorized by Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL make Joseph Weiner whole for any loss of payincurred as a result of his suspension from membership.WE WILL reimburse projectionists for moneys involuntarilyexacted from them by us since August 10, 1957, as a condition ofemployment in Stanley Warner theaters in Essex County.WE WILL make whole any projectionist employed in StanleyWarner theaters in Essex County for any loss of welfare andhealth fund benefits resulting from discriminatory conditionsof eligibility thereto.MOTION PICTURE OPERATORS UNION OF EssExCOUNTY, LOCAL 244, INTERNATIONAL ALLI-ANCE OF THEATRICAL STAGE EMPLOYEESAND MOVING PICTURE MACHINE OPERATORSOF THE UNITED STATES OF AMERICA AND'CANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(HARRY SCHOCKETT)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed February 10, 1958, and an amended charge filed October 30,1958, by Joseph Weiner, against Motion Picture Operators Union of Essex County,Local 244, International Alliance of Theatrical Stage Employees and Moving Pic-ture Operators of the United States of America and Canada, AFL-CIO, and itsbusiness manager, Harry Schockett, herein referred to as the Respondents, the Gen-eral Counsel of the Board issued a complaint and notice of hearing on December 31,1958, alleging violations of Section 8(b)(1)(A) and 8(b)(2) of the National LaborRelations Act (61 Stat. 136).The complaint, in substance, alleged that (1) Stanley Warner Corporation andLocal 244 maintained in effect agreements, arrangements, understandings, or prac-tices requiring clearance and approval by and membership in Local 244 as a condi-tion of employment of motion picture projectionists in Stanley Warner theaters inEssex County, New Jersey; (2) Local 244 has required Stanley Warner to con-tribute to a health and welfare fund of Local 244, the benefits of which are re-stricted to members of Local 244 and their relatives; and (3) about October 17,1957, Local 244 required the discharge of Joseph Weiner, a projectionist in a StanleyWarner theater in Essex County, because of his lack of membership in and clearancefrom Local 244.On January 7, 1959, the Respondents filed their answer, and on March 9, 1959, anamended answer, denying the commission of unfair labor practices, denying thattheir activities affect commerce, and raising certain affirmative defenses.On March 24, 1959, Stanley Warner Corporation, herein referred to as StanleyWarner,' filed a petition to intervene which the Regional Director granted onMarch 30, 1959.On April 16, 1959, Stanley Warner filed its answer, in sum ad-mitting the allegations of unfair labor practices and admitting its engagement incommerce.Upon due notice hearing was held before the duly designated Trial Examiner inNewark, New Jersey, on various dates between June 3 and 18, 1959. The GeneralCounsel, the Respondents, and the Company were represented by counsel, par-ticipated in the hearing, presented evidence, cross-examined witnesses, and engaged inoral argument.On July 20, 1959, the Respondents filed a brief, which has beenconsidered.Under date of July 13, 1959, the Respondents, the General Counsel opposing,requested that the hearing be reopened for the admission of certain additional evi-dence, on which rule to show cause was issued July 17.The request is herebydenied.The submitted additional matter does not relate to any material issue insubstantial dispute.Moreover it is cumulative in nature.Evidence of similar bear-ing or import was adduced at the hearing.Upon the basis of the entire record in the case, consideration of all the materialevidence, the contentions of the parties, and observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF STANLEY WARNERThe case involves motion picture theaters in Essex County, New Jersey.Thesetheaters are part of the well-known Stanley Warner organization which operatesthrough a number of corporations, the principal one of which is Stanley WarnerCorporation.The subsidiary corporations which directly carry on the activities areowned and controlled by Stanley Warner Corporation.These activities consist ofthe operation and ownership of motion picture theaters, the production and projec-tion of the motion picture presentation known as Cmerama, the manufacture ofPlaytex latex products and Isodine pharmaceutical products, and the operation ofcertain television facilities in upstate New York.These activities are carried on through or with the aid of a number of subsidiarycorporations, organized variously in New York, New Jersey, Delaware, California,and West Virginia: Stanley Warner Management Corporation; Stanley Company ofAmerica, Inc.; Circuit Settlement Corporation; Van Curler Broadcasting Corpora-tion; Intra-StateTheatreCorporation; Stanley-Marsh-StrandCorporation; threeseparate corporations each known as Warner Theatres, Inc., and incorporated re-'The term is also used to denote the appropriate subsidiary of Stanley Warner Corpo-ration,where involved MOTION PICTURE OPERATORS UNION OF ESSEX COUNTY381spectively in California, Delaware, and West Virginia; Cinerama Productions Cor-poration;CineramaInc.; and InternationalLatex Corporation.StanleyWarner Corporation owns or controls a majority of thecapitalstock ofeach of those companies.The variouscorporationshave substantially the same of-ficers anddirectors.Accordingto its financialreport for the fiscal year ended August 30, 1958, StanleyWarner Corporation, through its theater operating and Cinerama divisions, ownedand/or operated a total of 269 theaters located in 17 States of the United States,the District of Columbia, and Canada. In addition to direct operation of theatersin North America, Cinerama also licenses exhibitors in foreign countries to presentthat spectacle.In northern New Jersey Stanley Warner Management Corporation,a managementsubsidiary,manages some36 theaters, 6 of which are presently closed.In Essex County, the area here involved, about 13 Stanley Warner theaters were inoperation in 1959.During fiscal 1958, StanleyWarner Corporation reported gross income of$113,319,000.Gross box office receipts of Stanley Warner theaters in northern NewJersey during the same period was over $5,000,000.During approximately the sameperiod Stanley Warner theaters in Essex County had gross receipts of $1,700,061.All films used in the New Jersey theaters are rented or supplied through dis-tributors located in New York State, and the film is transported to New Jersey fromother States.hibition of motion pictures within the county of Essex is intrastate in character, anc,further, that the supplying of projectionists by Local 244 for such purpose is aservicing operation which does not affect interstate commerce.Established authority,however, requires the conclusion that the activities of Stanley Warner and of theRespondents affect commerce within the meaning of the Act.As has been seen the motion picture exhibiting conducted by Stanley Warner inEssex County is but a segment of a group of varied gainful activities-ranging fromfilm production and exhibition to manufacturing-carried on in numerous States ofthe United States, in Canada and-through licensing of Cinerama exhibitors-inforeign countries.For the purposes of considering the effect upon commerce theactivities of the entire StanleyWarner organization are to be considered.When soviewed the interstate aspects of the enterprise are obvious.However, even if consideration is restricted to the exhibition of motion picturesin Essex County, that operation is also interstate in character. In the case ofCombined Century Theatres, Inc.,120 NLRB 1379, 1383, in asserting jurisdictionover a chain of 35 neighborhoodmotion picturehouses located on Long Island,New York, theBoard said:A single neighborhood motion picture theater, likea singleneighborhoodgrocery store, may have only a slight impact upon commerce, but when thesingle theater,like the singlegrocery store, is multiplied many times to con-stitute achainof theaters or of grocery stores, the impact of the business ofthe chain uponcommerce is no longer slightand the enterpriseisno longeressentially local.Here the Stanley Warner organization,through itstheater and Cineramasubsid-iaries, operates a chain of269 theaters throughouta large partof the United Statesand inotherareas.It is thereforefound that Stanley Warner's exhibition operationsin Essex County are of a typeover which the Boardwill assert jurisdiction, if insufficientvolume.For thispurpose the Board considers motion picturetheaters to beretail enter-prises.Combined Century Theaters,Inc., supra,at 1383.TheBoard'spresentjurisdictional standards,adopted October 2, 1958 (42 LRR 633-635), provide thatthe Board will assert jurisdiction over retail enterpriseswhosegross volume ofbusiness equals$500,000.(Carolina Suppliesand CementCo.,122 NLRB 88.) Aswe have seen,gross receipts of the StanleyWarner theatersin EssexCounty in 1958were substantially in excess of that amount;in northernNew Jersey they were 10times the required minimum.In addition,ithas been notedthat all film exhibitedin the NewJersey theatersmust move in interstate commerce.Finally this is aninterstate chain.It is consequently found that the operations of StanleyWarner and of theRespondents(who supplymost of the projectionistsrequiredin StanleyWarner'sEssex County theaters)affect commerce within the meaning ofthe Act.That theRespondents may regardLocal 244as a servicing organization is not controlling.Servicing operations are not exempt fromthe Actas a class. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONINVOLVEDMotion Picture Operators Union of Essex County, Local 244, is a labor organiza-tionaffiliated with theInternationalAlliance of TheatricalStage Employees andMoving Picture Operators of the United States of Americaand Canada,AFL-CIO.Harry Schockettis business manager and an agent ofLocal 244.III.THE UNFAIR LABOR PRACTICESA. The issuesBriefly the issues are the following:1.Whether Local 244 and Stanley Warner maintained a hiring practice requiringmembership in good standing and clearance by Local 244 as a condition of securingemployment as projectionist in Stanley Warner theaters in Essex County.2.Whether Local 244 required Stanley Warner to make contributions to Local244's health and welfare fund, while restricting eligibility for benefits to membersin good standing of Local 244 or their relatives.3.Whether Local 244 caused or attempted to cause Stanley Warner to suspendProjectionist JosephWeiner from employment in violation of the Act.B. BackgroundFor many years Local 244 has been the principal source of supply for motionpicture theaters in Essex County requiring the services of projectionists. In the pastLocal 244 has sought to encourage this tendency by seeking agreements with em-ployers, including Stanley Warner, providing for hiring through and assignment bythe Union of men to available jobs. In sum Local 244 has operated what is in effectan exclusive hiring hall and referral system, generally pursuant to contracts with theemployers.The question of assignment to jobs is a matter of importance to the projectionists.Thisis so for a number of reasons.All positions as projections are not equallydesirable.They may differ in pay, hours, booth conditions, convenience, sanitaryfacilities, or in other ways.Consequently positions in some theatres are more soughtafter than those in others.Moreover, in recent years declining attendance hasresulted in the closing of movie houses, or the cutting of hours and wages, withconsequent reduction in employment opportunities or remuneration,and increasedcompetition for the remaining positions.The assignment arrangement can be ofvalue in meeting these problems nondiscriminatorily.The Union'spresentmanagement seeks to make assignments on the basis ofobjective or equitable standards. In the case of permanent vacancies at a theaterwithin the Local's jurisdiction, the positions are posted by the Union and then filledby it from among the applicants on the basis of seniority in the industry-the em-ployer willing.Emergency or temporary vacancies, such as those arising from vaca-tion, illness,days off etc., are filled by the Union'sbusiness manager according toappropriate equitable considerations-with particular emphasis on the unemploy-ment problem.The latter nettle the Union has also sought to alleviate by requiringemployed members to share the work, thus providing more temporary assignments forthe unemployed.This system of assignment is incorporated in the constitution and bylaws of Local244, pursuant to decrees of the New Jersey courts. In the early 1940's racketeeringconditions in the then management of Local 244 resulted in job selling, collusivecontracts,discriminatory assignments of men, and other evils.An order of the localchancery court in 1943, and another in 1951, provided,inter alia,for the establish-ment of a system of posting all permanent vacancies within the Union's jurisdiction,and the assignment of men thereto by the Union on the basis of seniority.Theseprovisions, the basis of Local 244's present practice, were ordered incorporated bythe court into the Union's constitution and bylaws.The Local has sought to secureemployer acceptance of the system.In theory at least,an employer has the right to reject,for cause,an operatorassigned by the Union.In practice,disagreement as to what is cause can provokecontroversy.Beyond that,the record establishes that on occasion employers,includ-ing Stanley Warner,have refused to accept assigned operators without stating anyreason therefor.This, briefly, is the system of employment sought and insisted upon by Local 244,at least at all times material herein.With a few isolated exceptions-none in the past several years-Local 244 refersor assigns only union members to jobs within its jurisdiction,though it has on occa- MOTION PICTURE OPERATORS UNION OF ESSEX COUNTY383sion referred nonunion men elsewhere.The payment of current dues and assess-ments is required as a condition of good standing in Local 244.2This is the background against which the issues are to be considered.C. The contracts and the hiring practices1.In the neighborhood theatersStanleyWarner operates two types of motion picture theaters in Essex County;downtown (or first run) and neighborhood.At the present time there are 11neighborhood houses in operation and 2 downtown houses.In 1953 Stanley Warner and Local 244 executed separate collective-bargainingcontracts for the two groups of theaters.StanleyWarner ceased to observe theprovisions of the neighborhood contract on July 16, 1958.However, it still con-tinued at the time of hearing to follow the terms and conditions of the downtowncontract.The contract covering the neighborhood houses was made July 1, 1953, with anexpiration date of June 30, 1955.This contract containedclausesrequiring mem-bership in good standing in Local 244 as a condition of hiringand employment, asfollows:FIRST: Local No. 244 hereby agrees to supply and furnish to the Exhibitor,during the term of this agreement, from among the members in good standingof Local No. 244, all such competent motion picture machine operators andprojectionists as the Exhibitor may need and require in the operation of itsmotion picture theaters in the County of Essex, State of New Jersey.SECOND: The Exhibitor hereby covenants and agrees that, during theterm of this agreement or any extension thereof, it will notengageor employany motion picture machine operator or operators or projectionists other thanmotion picture machine operators or projectionists who are in goodstanding inLocal No. 244.Other provisions of this contract reserved to the Company the right of discharge forcause, and also the right to make necessary rules and regulations which memberswere required to obey-unless inconsistent with the contractor unionrules.Opera-tors entitled to paid vacations under the terms of the agreement were required totake them, under penalty of forfeiture.The Company agreed to hire a substituteoperator during the vacation period.Local 244 further reserved the right to providerelief operators and to designate the days on which they should be assigned.Following June 30, 1955, the parties engaged in negotiations looking to renewalof the contract, but without success.Finally, on July 16, 1958-over 3 years afterthe stated expiration date-Stanley Warner wrote Local 244 a letter in which itstated that the contract had expired, pointed out that negotiations for renewal hadnot been fruitful, and concluded by saying that economic conditions were such thatthe Company now had "no alternative but to operate our neighborhood theaters insuch manner that we may remain in business." Local 244 disputed the contentionthat the contract had expired, and claimed that it continuedin existenceby virtueof an industry custom for continuance duringnegotiationsfor renewal.However,in June 1959, the New Jersey courts held that the contract had expired.As of whatdate this termination occurred, the instant record does not disclose.However, whether the contract continuedin existenceor had expiredisnot ofcrucial importance here.For it is conceded that at least up to July 16, 1958, theparties observed its hiring provisions.And at least up to June 1, 1959-the dateof the court decision finding that the contract had terminated-Stanley Warnercontinued to obtain neighborhood projectionists from Local 244, except in twoinstancesreferred to below.What the situation has been in that respectsince June1, 1959, is obscure .3In linewith Local 244's policy, outlinedsupra,and in accord-2 Thus, article 14, section5, of theconstitution of Local 244 provides that :Any memberfailing to have duespaidup to regular meeting of the current quartershall notbe consideredin good standing.Members falling one quarter in arrearsare automatically suspended and are subjectto be displacedon their jobs by amember in good standing._Qnd see article 9, section 9, substantially to the same effect.s The exceptions are the Embassy and Royal theaters, in Orange and Bloomfield, re-spectively,whereStanleyWarnerreduced wages in September 1958.The union pro-jectionists declinedtowork atthe new scale.StanleyWarner then hirednonunionoperators,who are presentlyemployed.For several monthsLocal244 picketed thosetheaters in pursuanceof thedispute. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDance with its contention that the contract continued in effect,the Respondents con-tinuously insisted-at least until June 1959-upon Local244'sexclusive right tosupply projectiomsts to Stanley Warner.2. In thedowntown housesOn November 1, 1953, Stanley Warner Corporation and Local 244 entered intoa contractfor the downtown theaters,containinginteraliahiring provisions identicalwith those in the neighborhoodagreement.This contract was subsequently ex-tended, asamended,to September 5, 1956.Though the expiration date has passedwithout renewal, Stanley Warner has at all times since September 5, 1956, continuedto observe the conditions of the downtown contract, including the hiring provisions.In this respect the situation is different from that in the neighborhood houses.D. The welfare and health fundThe collective-bargaining contracts between Local 244 and Stanley Warner pro-vided for contributions by Stanley Warner to a fund, known as "Local No. 244Welfare and Health Fund," the amount of the contributions being based on wagespaid.This fund is administered by a committee of trustees composed of representa-tives of Local 244 and of the exhibitors contributing to the fund. It presently pro-vides life insurance, hospitalization and medicalinsurance,and cash indemnities toemployees of the exhibitors-Stanley Warner and others-covered by the agreements.The benefits of the plan are restricted to members of Local 244 and theirfamiliesand dependents.StanleyWarner continues to contribute to the fund with respectto the downtown theaters.However, it has not made payments in behalf of theneighborhoodhouses sinceJuly 16, 1958.E. The discrimination against WeinerJoseph Weiner, a member of Local 244 for 20 years, is-and at all material timesherein was-a projectionist in Stanley Warner's Roosevelt, a neighborhood theater.We have seen that the collective-bargaining contract required operators to taketheir paid vacations under penalty of forfeiture.To fill those spots UnionBusinessManager Schockett designated unemployed members where available.According to the evidence, Stanley Warner ordinarily requires its projectioniststo take their vacations during thesummermonths.However, in August 1957,Weiner secured permission from Company ZoneManagerCharles Smakwitz to takehis vacation in December.After seemingly first agreeing to this arrangement, UnionBusiness ManagerShockett apparently took the position that the action was contraryto the contract.Schockett then assigneda reliefoperator to work the theaterduring the 2 weeks of August in which Weiner's vacation was scheduled.However,Weiner, with the consent of Smakwitz, workedduringthat period and was givenhis vacation pay.The relief operator who appeared for work was denied admit-tance tothe theater.It also seemsthatWeinerthreatened Schockett in connectionwith the matter.Subsequently Local 244 tried Weineron charges that he hadviolated the Union'sconstitutionand bylaws by workingduring a vacation period forwhich he waspaid,formakingprivatearrangements with management,and for threateningSchockett.Weinerwas foundguiltyafter hearing,and finedIday's pay, whichwas givento hisreplacement for appearingthe 1 day.ThisWeiner paid.Addi-tionallyWeiner wassuspendedfrom the Union for3 weeks,from October 17 toNovember 6, 1957.The Union's constitution and bylawsprohibitmembers fromworkingduring aperiodof suspension.We have also seen thatthe collective-bargainingcontract requiredunion membership in good standing in the Union as aconditionof employment.Union Business Manager Schockett informedCompanyManager Smakwitz,in writing,of thesuspension,informing him also that unionrulesforbadeunion members in good standingfrom workinga theater with amember not in good standing, "subject topenalties."When informed of this,Zone Manager Smakwitz told Weiner that,as far as hewas concerned,Weiner was free to work during the periodof his suspension.Weiner did not work however.He thus lost 3 weeks and 1 day's pay during theperiod ofthe suspension.Whether Weinerultimately took his vacation in Decem-ber is not clear.F.Conclusions1.As to thehiring practicesIt is seen thatthe collective-bargainingcontractsfor the neighborhood and down-town theaters established a referralsystem, theeffect of whichwas to make Local MOTION PICTURE OPERATORS UNION OF ESSEX COUNTY385244 the exclusive source of operators for Stanley Warner theaters in Essex County,and further to require that those operators be members in good standing of Local244.These, in essence, were closed-shop conditions of employment.That such restrictions upon hiring in an industry within the jurisdiction of theBoard are in violation of this statute is now so well-established as not to requiredemonstration.An employer covered by the Act may no longer validly requireapplicants for employment to be members in good standing of a union as a conditionof hiring, and a union may no longer seek to cause the employer to impose suchconditions.Radio Officers' Union of the Commercial Telegraphers Union v. N.L.R.B.347 U.S. 17, 41.It is further seen that those hiring practices and requirements for employmenthave, over a period of years, been continuously observed and enforced by Local244 and Stanley Warner, and are in effect today-at least in the downtown theaters.Whether the practices were or are pursuant to an existing written contract is notcontrolling.The important fact is that, as evidenced by their conduct and admis-sions, the Employer and the Union have mutually maintained-and to the extentnoted still maintain-arrangements, practices, understandings, or agreements as tohiring procedures, as a consequence of which hiring and employment in someStanleyWarner theaters is restricted to members in good standing in Local 244.This procedure is discriminatory and in contravention of Section 8(a)(3) and8(b)(2) of the Act.Contentions of the Respondents in argument and brief im-plying the legality of the closed shop under this Act are not consistent with the law.The Respondent raised a number of defenses.Apart from contentions disposedof elsewhere, or so insubstantial as not to require discussion, these are substantiallythe following.The first is that the Board may not-or ought not-act here for the reason thatitwould be inequitable to do so.This contention is bottomed upon the fact thatthe Board has not always exerted jurisdiction over motion picture theaters, thatthe instant closed-shop contracts, lawful under New Jersey law, were entered intobefore the Board announced the exercise of jurisdiction over the industry.Thisdefense is not sustained.The failure of an administrative agency to exert its full authority over a matter,person, or controversy at a particular time does not debar the agency from doingso thereafter.A declination to proceed with an action is not a license to engage inunlawful conduct, or a contract forever debarring prosecution.The doctrine ofequitable estoppel, even if applicable on the facts-which it is not-is inapplicableto public rights.N.L.R.B. v. Baltimore Transit Company, et al.,140 F. 2d 51,54-55,cert. denied321 U.S. 795. In any event the facts provide no basis for aclaim of estoppel.For Local 244 was provided opportunity to reform and remedy its practicesrespecting StanleyWarner without formal action, but did not do so.On April 22,1958, several months after the filing of the original charge, Local 244 was advisedin writing by the General Counsel that its hiring arrangements at Stanley Warnerwere asserted to be unlawful, and that unless Local 244 initiated steps to correct thesituation by September 1, the General Counsel would be required to seek appro-priate remedy.Local 244 took no such action.That certain contracts made be-tween Local 244 and other exhibitors in 1959 contain no hiring clauses at all hasno bearing on the situation at Stanley Warner.Under the circumstances Local 244has no equitable claim to exemption from accountability for unlawful practices.Local 244 asserts that since the seniority principle in assignment was promulgatedpursuant to decree of the New Jersey courts it must be recognized here as defensibleand valid.It is further argued that the assignment procedures are necessary toprevent a return to the unsavory conditions of the past.Racketeering and corruption in hiring arrangements are a matter of public concern.Manifestly, the Board has no wish to contribute to their initiation, continuation, orrevival.Effort on the part of the leadership of the local to prevent such conditionsare of course to be encouraged. But there is nothing in the Labor Act, as I under-stand it, or anything which the Respondents are being asked by the General Counselto do, which will restrain such effort.Local 244 will be free, as always, to maintaina hiring hall-Stanley Warner willing-so long as the arrangements conform tothe requirements laid down by the Board in the case ofMountain Pacific Chapter,et al.,119 NLRB 883, 897.4 Local 244 will not be repressed by conformance with'Namely: (1) That referrals be on a nondiscriminatory basis, unrelated to unionmembership or other union considerations;(2) that the Employer retain a right to554461-60-vol. 126-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe law. Its legitimate aspirations can be fully met within the bounds of theMountain Pacificprinciples.That the seniority provisions of Local 244's constitution and bylaws are the resultof court decree is not a defense. Judgments of the local courts on a matter withinFederal jurisdiction could not validate a practice contrary to Federal law.Butthere is no reason to suppose that they were intended to.The State court decreesare to be interpreted as not applicable to situations involving the National LaborRelations Act. In any event, seniority is a valid principle for assignment.The basicvice here is the closed-shop conditions.On the basis of the foregoing findings it is concluded that the Respondents havemaintained agreements, arrangements, understandings, or practices requiring mem-bership in good standing in Local 244 as a condition of hiring as projectionist inStanleyWarner theaters in Essex County. It is further concluded that such actionconstituted a violation of Section 8(b)(2) and 8(b)(1)(A) of the Act.2.Conclusions as to the welfare fundWe have seen that the union welfare and health fund to which-pursuant to agree-ment-Stanley Warner contributes,conditionseligibility for benefits upon member-ship in Local 244.The Respondents contend,in sum,that the provisions of thetrust agreement are the result of insistence by Stanley Warner upon the use of itsown form; that Stanley Warner has been invited to nominatetrustees,but has notdone so; and, finally, that the agreement is valid under the terms of Section 302 ofthe Act, citingArroyo v. U.S.,359 U.S. 419. So far as pertinent here, Section 302authorizes payments by employers into funds for the payment of welfare benefitsto employees and their dependents.A contractual provision conditioning eligibility for benefits from an employer-financed welfare fund upon membership in a labor organization is violative ofSection 8 of the Act, in much the same way as is a restriction of employment tounion members.That part or all of the provisions may have been suggested orinsisted upon by the Company does not absolve the Union for its joinder in thediscriminatory action.That Stanley Warner may not have chosen to nominate oneof its representatives as a trustee of the fund, if true, is of no materiality.And thatthe agreement may not violate Section 302 is beside the point.The question hereiswhether the restriction of benefits under the plan to union members is violativeof Section 8. 1 find thatit is.The maintenance of a contract so providingconsti-tutes a form of requirement or compulsion.It isfound that by maintaining the contract requiring employer contributionsto a discriminatory health and welfare fund the Respondents violated Section8(b)(2) and 8(b)(1)(A) of the Act.3. Conclusions as to WeinerLocal 244 could lawfully impose reasonable intraunion discipline on Weiner forviolation of the union constitution and bylaws; it could not, however, seek to pro-cure his suspension from employment in such connection. Since it sought to do so,Local 244's action in the connection was also violative of Section 8(b),(2) and8(b)(1)(A) oftheAct.If the conduct of Weiner and Stanley Warner had been in violation of the col-lective-bargaining contract, perhaps a different result would be required, but thisquestion it is unnecessary to decide.Abe Meltzer, Inc.,108NLRB 1506. Forwhile the contract stipulated that operators must take their vacations, it did notprovide that they must be taken at any particular time.There is no discerniblecontractual basis for the Union's insistence that Weiner take his vacation in Augustrather than in December.Local 244 contends that its action in this instance is not violative of the Actbecause it only suspended Weiner-it did not terminate his membership.This isbeside the point.The violation consists of attempting to secure discriminationinWeiner's employment without valid justification therefor.It is found that by seeking to procure Weiner's suspension from employment forthe reasons stated, Local 244 attempted to cause Stanley Warner to discriminateagainst him in violation of Section 8(a)(3) of the Act, thereby violating Sectionreject anyone referred ; and (3) that the hiring provisions be posted in appropriateplaces.It has been noted that under existing practice Stanley Warner has the right torefuse to accept an operator for cause. MOTION PICTURE OPERATORS UNION OF ESSEX COUNTY3878(b)(2) and restraining and coercing him in violation of Section 8(b)(1)(A).Since Zone Manager Smakwitz informed Weiner that he could work despite thesuspension, it is not found that Local 244 caused Stanley Warner to discriminateagainstWeiner.Nevertheless, Local 244's action resulted inWeiner's refrainingfrom working during the period of the suspension. It therefore caused his loss ofemployment.Weiner is entitled to recover the wages of which he was deprivedby reason of the illegal action.This is provided for in The Remedy section,infra.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurringin connection with the operations of Stanley Warner described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices affect-ing commerce, it will be recommended that the Respondents cease and desist there-from and take certain affirmative and remedial action designed to effectuate thepolicies of the Act.Itwill be recommended that Local 244 make whole projectionists employed byStanleyWarner in Essex County, if any, who have lost benefits by reason of thediscriminatory conditions of eligibility for welfare and health benefits.NortheastCoastal, Inc.,124 NLRB 441.Itwill be further recommended that Local 244 make Joseph Weiner whole forany loss of pay suffered by him as a result of the loss of employment consequentupon his suspension from union membership.It is not clear from the record how much Weiner is entitled to recover. It hasbeen seen that the collective-bargaining contract required employees to take theirvacations or forfeit them.Weiner was given his vacation pay in August, butworked that period-with the understanding that he would take his vacation (2weeks) in December.Whether Weiner actually took the December vacation isnot clear from the record. If he did so he is entitled to recover wages for theentire period of his suspension-3 weeks and 1 day. If he did not, he is entitledto recover only 1 week and 1 day's wages.Otherwise he will have worked hisvacation period in violation of the contract.Since the record affords no basisfor determination as to the fact of the matter, it is left to compliance.Itwill also be recommended that Local 244 make appropriate reimbursementof union dues, initiation fees, and other payments to it required in connection withemployment by Stanley Warner.Ithas been seen that both the contracts with Stanley Warner and Local 244sconstitution required membership in good standing as a condition of hiring.Wheresuch a condition exists the Board generally requires the union to reimburse employeedues and fees, for the reason that such payments are usually to be ascribed to thecoercion of the hiring requirement.J.S.Brown-E. F. Olds Plumbing & HeatingCorporation,115 NLRB 594;BroderickWood Products Company,118 NLRB 38;Maritime Ship Cleaning and Maintenance Co.,122 NLRB 967;Nassau and SuffolkContractors'Association, Inc.,123NLRB 1393. Cf.Anchorage Businessmen'sAssociation, etc.,124NLRB 662 (reimbursement not ordered where the evi-dence indicated that the payments were voluntary and not under the compulsionof the contract).These authorities require an order for reimbursement here.Whether any of the payments were voluntary within the meaning of theAnchoragecase can be raised at the compliance stage of proceedings.Itwill therefore be recommended that Local 244 reimburse employees for pay-ments to the Local required for employment in Stanley Warner theaters for aperiod beginning 6 months prior to October 30, 1958, the date of the filing of thecharge alleging the invalid hiring practices .55 An order for monetary reimbursement may be retroactive to a date 6 months beforethe filing of the charge alleging the unfair labor practices upon which the order is based.A charge was also filed here on February 10, 1958.However, that charge only allegeddiscriminationwith respect to Weiner,and did not assert the existence of unlawfulhiring arrangements or practices. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Motion Picture Operators Union of Essex County, Local 244, International'Alliance of Theatrical Stage Employees and Moving Picture Operators of the UnitedStates of America and Canada, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.2.StanleyWarner Corporation is engaged in commerce within the meaning ofSection 2(5) of the Act.3.By attempting to cause Stanley Warner Corporation to discriminate againstJosephWeiner in violation of Section 8(a)(3) of the Act, the Respondents haveengaged in unfair labor practices within the meaning of Section 8(b)(2) of the Act.4.By maintaining and enforcing agreements, arrangements, practices, or under-standings with Stanley Warner Corporation requiring membership in good standingin, or clearance by, Local 244 as a condition of hiring projectionists in Stanley War-ner theaters in Essex County, New Jersey, the Respondents have engaged in unfairlabor practices within the meaning of Section 8(b) (2) of the Act.5.By requiring Stanley Warner Corporation to contribute to Local 244's welfareand health fund for the sole benefit of members in good standing of Local 244 andtheir dependents, the Respondents have engaged in unfair labor practices withinthe meaning of Section 8(b) (2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteed inSection 7 of the Act the Respondents have engaged in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Richard,Robin and Colin Williams,Copartners d/b/a WilliamsBrothers Asphalt Paving CompanyandLocal 324, Interna-tionalUnion of Operating Engineers,AFL-CIORichard,Robin and Colin Williams, Copartners d/b/a WilliamsBrothers Asphalt Paving CompanyandDale G. TracyRichard, Robin and Colin Williams,Copartners d/b/a WilliamsBrothers Asphalt Paving CompanyandJack Blew.CasesNos. 7-CA-2083, 7-CA-?084, and 7-CA-f086.February 2, 1960DECISION AND ORDEROn July 10, 1959, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, a supporting brief, and severalmotions to reopen the record.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].1126 NLRB No. 49.